HATCHETT, Circuit Judge:
On October 1, 1982, the Alabama National Guard employed David Stinson, a black resident citizen of Montgomery County, Alabama, on a full time basis, as Training NCO/System Supervisor. It terminated him on September 29, 1985. Stinson alleged that the Alabama National Guard prohibited and refused to allow him the opportunity to gain a supervisory position, allowed white employees, with equal or fewer qualifications and experience, to gain supervisory positions, and allowed a less qualified white employee to act as supervisor over him. Stinson contends that his termination was due to racial discrimination.
Facts
On September 5, 1985, Stinson filed a complaint alleging racial discrimination with the Department of the Army. On September 5, 1985, the complaint was received by Nelson V. Wood, Chief, The Army, National Guard Bureau, Washington, D.C. On November 5, 1985, Lt. Col. George Beck was directed to conduct a factual investigation of Stinson’s complaint. On May 13, 1986, Maj. Gen. William A. Hornsby, Adjutant General, Alabama, submitted a final agency decision finding no discrimination.
Proceedings in the District Court
On April 19, 1986, Stinson filed a complaint in the United States District Court for the Middle District of Alabama, alleging discrimination and seeking relief under 42 U.S.C. §§ 1981, 1983, and 2000e-2000e-17. Stinson’s complaint alleged that the Alabama National Guard engaged in racially discriminatory employment practices which had a disparate impact on him. Stinson contends that such discriminatory acts and practices violated his rights to due process and equal protection under the fourteenth amendment and his federal rights under Title VII, 42 U.S.C. §§ 2000e-2000e-17.
On April 30, 1986, General Hornsby moved to dismiss Stinson’s complaint, asserting that the district court was without jurisdiction under Title VII because Stinson had failed to exhaust administrative remedies; the military decision not to renew Stinson’s tour of duty was non-reviewable; and the court was without subject matter jurisdiction to review Stinson’s claim of racial discrimination against his military superiors.
In dismissing the complaint, the district court held that because Stinson was a full-*1539time uniformed employee on military duty with the Alabama National Guard, Stinson had no claim for relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e-2000e-17. The district court also held that based upon Chappell v. Wallace, 462 U.S. 296, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983), Stinson had no claim for relief pursuant to 42 U.S.C. §§ 1981 and 1983.
Discussion
Stinson claims that the district court erred in finding that both causes of action alleged in his complaint failed to state a claim upon which relief could be granted, pursuant to Federal Rule of Civil Procedure 12(b)(6), and subsequently in dismissing the complaint.
On appeal, we accept as true the allegations in Stinson’s complaint in order to determine whether Stinson sufficiently stated a cause of action under Title VII or sections 1981 and 1983. Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974).
A. Title VII Claim
In 1964, Congress enacted legislation that authorized members of the National Guard to perform additional training and duty beyond their regularly scheduled drills and periods of active duty. Title 32 U.S.C. § 502(f); Pub.L. No. 88-621, § 502(f), 78 Stat. 999,1136 (1964).1 Stinson was on full-time military duty with the Alabama National Guard pursuant to section 502(f) during the period of the misconduct alleged in this case.
In Taylor v. Jones, 653 F.2d 1193, 1200 (8th Cir.1981), the court, in declaring Title VII inapplicable to persons enlisted in the Armed Forces of the United States, including the National Guard, stated:
We have previously held that ‘neither Title VII nor its standards are applicable to persons who enlist or apply for enlistment in any of the Armed Forces of the United States.’ [Citation omitted.] We do not see any significant distinction, for Title VII purposes, between a member of the Army or Air Force and a member of the reserve component of those forces, the National Guard. In neither case is the relationship between the government and the member that of employer-employee; military service differs materially from civilian employment, whether public or private, and is not appropriately governed by Title VII. [Citation omitted.]
In Gonzalez v. Dept. of the Army, 718 F.2d 926 (9th Cir.1983), the court noted that the “military departments” consist of civilian employees, whereas the “armed forces” include uniformed military personnel, a distinction intended by Congress.
Stinson contends that because the Alabama Army National Guard is a state agency, it follows that an employer/employee relationship is created with the state. Stinson, however, was a uniformed member of, and on full-time military duty with, the Alabama National Guard. Title 10 U.S.C. § 101 defines “armed forces” to include the Army, Navy, Air Force, Marine Corps, and Coast Guard. Under 10 U.S.C. § 3062(c)(1), the Army consists of:
1. The Regular Army, the Army National Guard of the United States, the Army National Guard while in the service of the United States, and the Army Reserves.
Other factors support the district court’s determination that Stinson, for purposes of Title VII, should be considered military personnel, rather than an employee of the state of Alabama: (1) Stinson wore a military uniform during periods of active duty and/or training; (2) he served on full-time military duty; (3) he was paid by the federal government and not by the state of Alabama; and (4) he was subject to military discipline on a daily basis. Thus, we conclude that Stinson, a member of the National Guard, is not an employee of the *1540state of Alabama for purposes of Title VII. Compare Calhoun v. Doster, 324 F.Supp. 736 (M.D.Ala.1971) (district court found the distinction between defendant’s state and federal positions blurred and artificial).2
We recognize that the finding that Stinson is more military personnel than state employee is a close one. Such a finding, however, does afford Stinson the same treatment and remedies as those with whom he worked full time.
2. Sections 1981 and 1983 Claims
The Supreme Court in Chappell v. Wallace, 462 U.S. 296, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983), held that enlisted military personnel are precluded from maintaining suits against superior officers to recover damages for injuries resulting from violations of constitutional rights in the course of military service. The Supreme Court in Chappell continued by noting that
‘our citizens in uniform may not be stripped of basic rights simply because they have doffed their civilian clothes.’ [Citation omitted.] This Court has never held, nor do we now hold, that military personnel are barred from all redress in civilian courts for constitutional wrongs suffered in the course of military service.
Chappell, 462 U.S. at 304, 103 S.Ct. at 2367. The court in Gonzalez, in noting the Supreme Court’s decision in Chappell, stated that “[i]mplicit in the court’s order of remand is the recognition that, in some situations at least, uniformed members of the armed services may assert that their constitutional and statutory rights have been violated by their superiors.” Gonzalez, 718 F.2d at 929.
The Fifth Circuit in Mindes v. Seaman, 453 F.2d 197 (5th Cir.1971), employed a factoring analysis to determine whether a particular constitutional claim asserted by members of the armed forces against their superiors are barred from suit. The Mindes analysis requires an independent two-step evaluation. First, an internal military decision should not be reviewed unless the plaintiff asserts:
(a) an allegation of the deprivation of a constitutional right, or an allegation that the military has acted in violation of applicable statutes or its own regulations, and (b) exhaustion of available intraservice corrective measures.
Mindes, 453 F.2d at 201. Second, the reviewability of the claim must be examined by weighing the following four factors:
1. The nature and strength of the plaintiff’s challenge to the military determination. Constitutional claims, normally more important than those having only a statutory or regulatory base, are themselves unequal in the whole scale of values ____
2. The potential injury to the plaintiff if review is refused.
3. The type and degree of anticipated interference with the military function. Interference per se is insufficient since there will always be some interference when review is granted____
4. The extent to which the exercise of military expertise or discretion is involved.
Mindes, 453 F.2d at 201.
We find the approach adopted in Mindes binding in this action. The record does not indicate that the district court employed the Mindes test to determine whether Stinson’s sections 1981 and 1983 claims were barred because of the military personnel exemption. Therefore, we reverse and remand to the district court with instructions to employ the Mindes test in determining whether Stinson’s sections 1981 and 1983 claims are barred. Noting that the Mindes test provides for an evaluation regarding *1541exhaustion of available administrative remedies, we decline to address that issue now.
Our holding today is that members of the National Guard are generally employees of the state; but where the facts indicate that the person is on full-time military duty and other factors indicate that the person is more military than civilian, no Title VII action may be brought. As to other types of actions brought under statutes addressing discrimination, we hold only that the National Guard full-time member plaintiff must have the allegations of the complaint tested by the Mindes standard. Accordingly, we affirm in part, reverse in part, and remand.
AFFIRMED in part, REVERSED in part, and REMANDED.

. The purpose of the enactment is to “provide protection for members of the National Guard who incur disability while they are (1) performing training or other authorized duty that is in addition to the regularly scheduled drills of their units, or the annual periods of 15 days of active duty for training____” S.Rep. No. 1584, 88th Cong., 2d Sess. 110 (1964), reprinted in 1964 U.S.Code Cong. & Admin.News 3800.


. The district court did not find that Calhoun's military position in the Alabama Air National Guard also established an employer/employee relationship with the state of Alabama as Stinson urges in this case. The district court ruled that "the defendant’s military authority over the plaintiff is so inextricably intertwined with their civilian authority over him as to render any distinction between ‘federal’ and ‘state’ one of form, not substance.” Calhoun, 324 F.Supp. at 740. Unlike Stinson, Calhoun held two separate and identifiable positions: one as a civilian employee and the other as military personnel.